Name: 89/340/EEC: Council Decision of 3 May 1989 concerning work for third parties performed by the Joint Research Centre relevant to the European Economic Community
 Type: Decision
 Subject Matter: research and intellectual property;  EU institutions and European civil service;  energy policy;  cooperation policy
 Date Published: 1989-05-25

 Avis juridique important|31989D034089/340/EEC: Council Decision of 3 May 1989 concerning work for third parties performed by the Joint Research Centre relevant to the European Economic Community Official Journal L 142 , 25/05/1989 P. 0010 - 0010 Finnish special edition: Chapter 12 Volume 2 P. 0100 Swedish special edition: Chapter 12 Volume 2 P. 0100 COUNCIL DECISION of 3 May 1989 concerning work for third parties performed by the Joint Research Centre relevant to the European Economic Community (89/340/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas in the fulfilment of the overall objectives of the Community relating to research and technological development it is desirable to enable the Joint Research Centre (JRC) to perform work for third parties, both public and private; Whereas, in its resolution 88/C 197/03 (3), the Council considered that the JRC should, in addition to its predominant task for the period 1988 to 1991 of executing specific programmes, including preparatory research, nevertheless utilize the facilities and manpower at its disposal to strengthen and develop its work for third parties in those areas in which it is competent to do so; Whereas, in the context of the conclusion of contracts with third parties, the JRC may be led to subscribe to clauses limiting the dissemination of the results of the research involved, under the conditions laid down by the Director-General in cooperation with the board of governors and ensuring in particular that the Community's scientific and financial interests are protected; Whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 For the purpose of fulfilling the overall objectives of the Community relating to research and technological development, the Commission may place the installations, equipment or expert assistance of the Joint Research Centre at the disposal of third parties whether public or private, as appropriate, against payment. Article 2 This Decision shall be published in the Official Journal of the European Communities. It shall enter into effect on the day following its publication. Done at Brussels, 3 May 1989. For the Council The President P. SOLBES (1) OJ No C 13, 17. 1. 1989, p. 6. (2) OJ No C 120, 16. 5. 1989. (3) OJ No C 197, 27. 7. 1988, p. 4.